
	
		I
		111th CONGRESS
		1st Session
		H. R. 1085
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Ms. Eshoo (for
			 herself, Mr. Altmire,
			 Mr. Langevin,
			 Ms. Sutton, and
			 Mr. Kildee) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To impose a limitation on lifetime aggregate limits
		  imposed by health plans.
	
	
		1.Short titleThis Act may be cited as the
			 Health Insurance Coverage Protection
			 Act.
		2.Amendments to the
			 Employee Retirement Income Security Act of
			 1974
			(a)In
			 GeneralSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the
			 following:
				
					715.Limitation on
				lifetime aggregate limits
						(a)In
				GeneralA group health plan and a health insurance issuer
				providing health insurance coverage in connection with a group health plan, may
				not impose an aggregate dollar lifetime limit of less than—
							(1)with respect to
				the first 2 plan years after the effective date of this section,
				$5,000,000;
							(2)with respect to
				the third and fourth plan years after such date, $10,000,000; and
							(3)with respect to
				each subsequent year, the amount for the previous year adjusted by the
				percentage increase in the consumer price index (for all urban consumers) for
				such year;
							with
				respect to benefits payable under the plan or coverage.(b)Small
				Employers
							(1)In
				generalSubsection (a) shall not apply to any group health plan
				(and group health insurance coverage offered in connection with a group health
				plan) offered to or maintained for employees of a small employer, except that
				upon the request of such a small employer, the plan involved shall provide for
				the application of an aggregate dollar lifetime limit that is consistent with
				the limit required under such subsection.
							(2)Small
				employerFor purposes of paragraph (1), the term small
				employer means an employer who normally employed fewer than 20 employees
				on a typical business day during the preceding calendar year and who employs
				fewer than 20 employees on the first day of the plan year.
							(3)Application of
				certain rules in determination of employer sizeFor purposes of
				this subsection—
								(A)Application of
				aggregation rule for employersRules similar to the rules under
				subsections (b), (c), (m), and (o) of section 414 of the Internal Revenue Code
				of 1986 shall apply for purposes of treating persons as a single
				employer.
								(B)Employers not in
				existence in preceding yearIn the case of an employer which was
				not in existence throughout the preceding calendar year, the determination of
				whether such employer is a small employer shall be based on the number of
				employees that it is reasonably expected such employer will normally employ on
				a typical business day in the current calendar year.
								(C)PredecessorsAny
				reference in this subsection to an employer shall include a reference to any
				predecessor of such employer.
								(c)DefinitionIn
				this section, the term aggregate dollar lifetime limit means, with
				respect to benefits under a group health plan or health insurance coverage, a
				dollar limitation on the total amount that may be paid with respect to such
				benefits under the plan or health insurance coverage with respect to an
				individual or other coverage
				unit.
						.
			(b)Clerical
			 AmendmentThe table of contents in section 1 of such Act, is
			 amended by inserting after the item relating to section 714 the following new
			 item:
				
					
						Sec. 715. Limitation on lifetime aggregate
				limits.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to plan years beginning on or after the date that is 1 year after the date of
			 enactment of this Act.
			3.Amendment to the
			 Public Health Service Act relating to
			 the group market
			(a)In
			 GeneralSubpart 2 of part A of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the
			 following:
				
					2708.Limitation on
				lifetime aggregate limits
						(a)In
				GeneralA group health plan and a health insurance issuer
				providing health insurance coverage in connection with a group health plan, may
				not impose an aggregate dollar lifetime limit of less than—
							(1)with respect to the
				first 2 plan years after the effective date of this section, $5,000,000;
							(2)with respect to the
				third and fourth plan years after such date, $10,000,000; and
							(3)with respect to
				each subsequent year, the amount for the previous year adjusted by the
				percentage increase in the consumer price index (for all urban consumers) for
				such year;
							with
				respect to benefits payable under the plan or coverage.(b)Small
				Employers
							(1)In
				generalSubsection (a) shall not apply to any group health plan
				(and group health insurance coverage offered in connection with a group health
				plan) offered to or maintained for employees of a small employer, except that
				upon the request of such a small employer, the plan involved shall provide for
				the application of an aggregate dollar lifetime limit that is consistent with
				the limit required under such subsection.
							(2)Small
				employerFor purposes of paragraph (1), the term small
				employer means an employer who normally employed fewer than 20 employees
				on a typical business day during the preceding calendar year and who employs
				fewer than 20 employees on the first day of the plan year.
							(3)Application of
				certain rules in determination of employer sizeFor purposes of
				this subsection—
								(A)Application of
				aggregation rule for employersRules similar to the rules under
				subsections (b), (c), (m), and (o) of section 414 of the Internal Revenue Code
				of 1986 shall apply for purposes of treating persons as a single
				employer.
								(B)Employers not in
				existence in preceding yearIn the case of an employer which was
				not in existence throughout the preceding calendar year, the determination of
				whether such employer is a small employer shall be based on the number of
				employees that it is reasonably expected such employer will normally employ on
				a typical business day in the current calendar year.
								(C)PredecessorsAny
				reference in this subsection to an employer shall include a reference to any
				predecessor of such employer.
								(c)DefinitionIn
				this section, the term aggregate dollar lifetime limit means, with
				respect to benefits under a group health plan or health insurance coverage, a
				dollar limitation on the total amount that may be paid with respect to such
				benefits under the plan or health insurance coverage with respect to an
				individual or other coverage
				unit.
						.
			(b)Effective
			 DateThe amendment made by this section shall apply with respect
			 to plan years beginning on or after the date that is 1 year after the date of
			 enactment of this Act.
			4.Study by the
			 Institute of MedicineThe
			 Secretary of Health and Human Services shall enter into a contract with the
			 Institute of Medicine for the conduct of a study to determine the number of
			 individuals who have reached the lifetime limitations set forth in the
			 amendments made by this Act beginning in the third plan year for which such
			 amendments apply. Not later than 1 year after the date on which the study is
			 conducted under the previous sentence, the Institute of Medicine shall submit
			 to the Secretary and the appropriate committees of Congress a report concerning
			 the results of the study.
		
